        Case 3:17-md-02777-EMC
Case 2:19-cv-04221-MWF-KS       Document
                            Document     57905/30/19
                                     7 Filed  Filed 05/29/19
                                                       Page 1 Page 1 of 2ID #:212
                                                              of 2 Page




                                      UNITED STATES JUDICIAL PANEL
                                                   on
                                                                                               5/30/2019
                                       MULTIDISTRICT LITIGATION                                   DD




  IN RE: CHRYSLERíDODGEíJEEP ECODIESEL
  MARKETING, SALES PRACTICES AND
  PRODUCTS LIABILITY LITIGATION                                                       MDL No. 2777
                                                                             2:19-cv-04221-MWF-KS
                                                             Keith Crandall et al v. FCA US LLC et al
                                           (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRANSFER ORDER (CTO í19)



  On April 5, 2017, the Panel transferred 2 civil action(s) to the United States District Court for the
  Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28
  U.S.C. § 1407. See 273 F.Supp.3d 1377 (J.P.M.L. 2017). Since that time, 28 additional action(s)
  have been transferred to the Northern District of California. With the consent of that court, all such
  actions have been assigned to the Honorable Edward M. Chen.

  It appears that the action(s) on this conditional transfer order involve questions of fact that are
  common to the actions previously transferred to the Northern District of California and assigned to
  Judge Chen.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
  Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
  Northern District of California for the reasons stated in the order of April 5, 2017, and, with the
  consent of that court, assigned to the Honorable Edward M. Chen.

  This order does not become effective until it is filed in the Office of the Clerk of the United States
  District Court for the Northern District of California. The transmittal of this order to said Clerk shall
  be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
  Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                        FOR THE
                                                                            T   PANEL:

     May 28, 2019
                9
                                I hereby certify that the annexed
                              instrument is a true and correct copy
                                of the original on file in my office.   John
                                                                        John W.
                                                                              W Nichols
                                                                        Clerk
                                                                        Cllerk oof the Panel
                                                                        C
                          ATTEST:
                          SUSAN Y. SOONG
                          Clerk, U.S. District Court
                          Northern District of California


                              by:
                                         Deputy Clerk
                              Date:   29 May 2019
        Case 3:17-md-02777-EMC
Case 2:19-cv-04221-MWF-KS       Document
                            Document     57905/30/19
                                     7 Filed  Filed 05/29/19
                                                       Page 2 Page 2 of 2ID #:213
                                                              of 2 Page




   IN RE: CHRYSLERíDODGEíJEEP ECODIESEL
   MARKETING, SALES PRACTICES AND
   PRODUCTS LIABILITY LITIGATION                                             MDL No. 2777



                      SCHEDULE CTOí19 í TAGíALONG ACTIONS



     DIST      DIV.      C.A.NO.      CASE CAPTION


   CALIFORNIA CENTRAL

     CAC        2       19í04190      Robert D. Brenizer et al v. FCA US LLC et al
     CAC        2       19í04221      Keith Crandall et al v. FCA US LLC et al
     CAC        2       19í04231      Dustin Faust et al v. FCA US LLC et al
     CAC        2       19í04233      Aaron Iskenderian et al v. FCA US LLC et al
